FILED
                              NOT FOR PUBLICATION                           JAN 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DARLTON SHAINE POWELL,                            No. 11-70077

               Petitioner,                        Agency No. A099-514-520

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Darlton Shaine Powell, a native and citizen of Jamaica, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings and review de novo questions of law.

Brezilien v. Holder, 569 F.3d 403, 411 (9th Cir. 2009). We deny in part and grant

in part the petition for review, and we remand.

      Powell does not challenge the agency’s dispositive determination that his

asylum application was time-barred. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not addressed in the argument portion of a brief are

deemed waived). Accordingly, we deny the petition as to his asylum claim.

      We reject Powell’s request for oral argument, including his requests to argue

issues related to corroboration and his convictions. In addition, we reject his

contentions regarding past persecution, nexus, and countrywide fear because the

BIA did not deny relief on these bases. We also reject his claims that the agency

relied on extra-record evidence and that he could not corroborate his claim due to

representation-related problems with his application and hearing because they are

not supported by the record. Further, we deny Powell’s motion to submit new

evidence and grant respondent’s motion to strike new evidence. See Fisher v. INS,

79 F.3d 955, 963 (9th Cir. 1996) (en banc) (this court’s review is limited to the

administrative record).




                                          2                                       11-70077
      As to Powell’s withholding of removal and CAT claims, the BIA denied

relief because Powell did not present evidence to corroborate his claim of being

bisexual. However, because the agency did not have the benefit of our decision in

Ren v. Holder, 648 F.3d 1079, 1089-94 (9th Cir. 2011), regarding notice and

opportunity to provide corroborating evidence, we grant the petition for review

with respect to these claims and remand for further proceedings consistent with this

disposition.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                   11-70077